J-A25030-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                       :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                          :        PENNSYLVANIA
                                          :
                                          :
                v.                        :
                                          :
                                          :
    DIMITRI MICHAEL HAMOUROUDIS           :
                                          :   No. 3720 EDA 2016
                      Appellant

             Appeal from the Judgment of Sentence November 2, 2016
                  In the Court of Common Pleas of Bucks County
               Criminal Division at No(s): CP-09-CR-0007758-2011


BEFORE:       OTT, STABILE, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                     FILED OCTOBER 25, 2017

       Appellant Dimitri Michael Hamouroudis appeals from the judgment of

sentence entered by the Court of Common Pleas of Bucks County after it

revoked Appellant’s parole and recommitted him to serve the balance of his

original sentence. After careful review, we affirm.

       On January 30, 2012, Appellant pled guilty to Theft by Unlawful Taking

and Criminal Conspiracy in connection with his theft of numerous pieces of

equipment, including an ATV, a generator, an air compressor, and other tools

from    an    emergency   vehicle   maintenance   business   located   in   Lower

Southhampton Township. Appellant was sentenced to serve one to twenty-

three months’ incarceration and was ordered to pay $7,656.00 in restitution,

jointly and severally with his co-defendants. Appellant was ordered to submit




____________________________________
*    Former Justice specially assigned to the Superior Court.
J-A25030-17



to   a    drug   and   alcohol   evaluation   and   to   abide   by   the   treatment

recommendations. Appellant was granted parole on May 16, 2012.

         Appellant’s first parole violation hearing was held on February 12, 2014

due to Appellant’s drug use and his failure to pay restitution. Appellant was

found to be in violation of his parole and his parole was revoked. However,

Appellant was immediately paroled with the condition that he pay restitution

and participate in drug treatment.

         On November 25, 2015, Appellant was found in violation of his parole

for a second time on the basis that he continued to use drugs and refused to

pay restitution.       Although the lower court revoked his parole for these

violations, it immediately paroled Appellant with the condition that he pay

restitution and participate in drug treatment.

         On March 16, 2016, an enhanced collection hearing was held with

respect to Appellant’s court-ordered restitution.           Thereafter, Appellant’s

restitution payment was reduced to $25.00 per month.                   During 2016,

Appellant made one payment of $77.00 towards restitution.

         On November 2, 2016, Appellant’s third parole revocation hearing was

held due to Appellant’s continued drug use and failure to pay restitution. At

the hearing, Appellant admitted that he was employed at a Subway restaurant

and was living at his parents’ home. Appellant indicated that he did not pay

his parents any rent but asserted that he helped out as much as he could.

Appellant alleged that his family had financial problems because his mother

suffered from an unspecified “reproductive disorder.”            N.T. 11/2/16, at 8.

                                        -2-
J-A25030-17



When the revocation court asked Appellant how much he spends on marijuana

each month, Appellant contended that he never pays for marijuana because

his friends give it to him for free. In response to the lower court’s inquiry into

the reason why Appellant committed the underlying theft, Appellant blamed

his drug problem and his association with a bad group of people.

       At the conclusion of the hearing, the lower court found Appellant in

violation of his parole, revoked his parole, and sentenced him to his back time.

The lower court provided that Appellant would be immediately paroled if he

served three months in prison without any misconduct and paid the restitution

in full.   Moreover, the lower court approved Appellant for immediate work

release. Appellant filed a motion to modify his sentence, which the lower court

subsequently denied. On November 29, 2016, Appellant filed a timely notice

of appeal. Appellant also complied with the lower court’s direction to file a

concise statement of errors on appeal pursuant to Pa.R.A.P. 1925(b).

       Appellant lists the following issues for our review in his appellate brief:

       A. Did the trial court err in incarcerating Appellant for violation of
          parole for failure to pay restitution without conducting a formal
          ability to pay hearing?

       B. Did the trial court err in its decision that … Appellant’s failure
          to maintain restitution payments was willful and not the result
          of financial hardship?

       C. Did the trial court err in imposing an effectively impossible
          financial condition of parole, to wit parole only upon full
          payment of over four thousand dollars of restitution while
          incarcerated?




                                       -3-
J-A25030-17


      D. Did the trial court impose an unduly harsh penalty given the
         nature of the parole violation?

Appellant’s Brief, at 4.

      In his first two claims, Appellant challenges the lower court’s finding that

he violated his parole by failing to pay restitution, as Appellant claims that the

lower court did not properly assess his ability to pay in determining that

Appellant willfully refused to pay the restitution. On appeal of the revocation

of parole, “the sole issue on appeal is whether the trial court erred, as a matter

of law, in revoking appellant's parole and committing him to a term of total

confinement.” Commonwealth v. Kalichak, 943 A.2d 285, 291 (Pa.Super.

2008) (quoting Commonwealth v. Mitchell, 632 A.2d 934, 936 (Pa.Super.

1993)). Further, this Court has provided the following:

      the purposes of a court's parole-revocation hearing—the
      revocation court's tasks—are to determine whether the parolee
      violated parole and, if so, whether parole remains a viable means
      of rehabilitating the defendant and deterring future antisocial
      conduct, or whether revocation, and thus recommitment, are in
      order.    The Commonwealth must prove the violation by a
      preponderance of the evidence and, once it does so, the decision
      to revoke parole is a matter for the court's discretion.

Kalichak, 943 A.2d at 290–91 (citations omitted).

      As an initial matter, we point out that Appellant ignores the fact that the

trial court found that Appellant’s failure to pay restitution and his continued

drug use were violations of his parole. Even without discussing the issue of

Appellant’s failure to pay restitution, Appellant’s violation of the parole

condition of refraining from drug use was a sufficient basis for the lower court




                                      -4-
J-A25030-17



to revoke Appellant’s parole. See Mitchell, 632 A.2d 934 (finding technical

violations of parole conditions are sufficient to warrant parole revocation).

      In addition, there is no merit to Appellant’s claim that the lower court

erred in finding a parole violation on the basis of his failure to pay restitution.

In Bearden v. Georgia, 461 U.S. 660, 103 S.Ct. 2064, 76 L.Ed.2d 221

(1983), the Supreme Court of the United States held that a revocation court

may not revoke a term of probation for the probationer’s failure to pay fines

absent certain considerations.      Specifically, the High Court provided the

following:

      We hold, therefore, that in revocation proceedings for failure to
      pay a fine or restitution, a sentencing court must inquire into the
      reasons for the failure to pay. If the probationer willfully refused
      to pay or failed to make sufficient bona fide efforts legally to
      acquire the resources to pay, the court may revoke probation and
      sentence the defendant to imprisonment within the authorized
      range of its sentencing authority. If the probationer could not pay
      despite sufficient bona fide efforts to acquire the resources to do
      so, the court must consider alternate measures of punishment
      other than imprisonment. Only if alternate measures are not
      adequate to meet the State's interests in punishment and
      deterrence may the court imprison a probationer who has made
      sufficient bona fide efforts to pay. To do otherwise would deprive
      the probationer of his conditional freedom simply because,
      through no fault of his own, he cannot pay the fine. Such a
      deprivation would be contrary to the fundamental fairness
      required by the Fourteenth Amendment.

Id. at 672, 103 S.Ct. at 2073, 76 L.Ed.2d at 233 (footnote omitted).

Thereafter, in Commonwealth v. Dorsey, 476 A.2d 1308, 1312 (Pa.Super.

1984), this Court applied the Bearden holding in the context of a parole

revocation hearing and determined that the revocation court was required to



                                       -5-
J-A25030-17



inquire into the reasons for the defendant’s failure to pay and determine

whether his failure to pay was willful. Id.

      Our review of the record in this case clearly shows that the lower court

conducted a sufficient inquiry into Appellant’s ability to pay restitution. At

Appellant’s third revocation hearing, Appellant was thoroughly questioned on

his finances. It is uncontested that even after Appellant’s monthly restitution

had been lowered to $25.00 each month, Appellant only made one $77.00

payment during the entire 2016 year.          Appellant admitted that he was

employed at a Subway restaurant and lived in his parents’ residence. While

Appellant suggested that he would give nearly his entire paycheck to his

parents and generally referred to financial difficulties his family was facing, he

conceded that his parents did not require that he pay them rent and did not

specify any particular bills or financial obligations he had for himself or to his

parents.

      When the lower court asked how much Appellant spends each month on

marijuana, Appellant asserted that he never pays for marijuana as his friends

give him drugs for free.      The lower court specifically found Appellant’s

testimony lacked credibility as his “claim of financial hardship was belied by

his continuous history of drug use.”      Trial Court Opinion, 4/10/17, at 3.

Further, the lower court pointed out that “[t]he money [Appellant] spent to

support his drug habit could have and should have been applied to his

outstanding restitution obligation.” Id. As Appellant did not set forth any




                                      -6-
J-A25030-17



hardship that would have reasonably prevented him from paying restitution,

we conclude that the trial court did not err in revoking Appellant’s parole.

      In his last two claims, Appellant argues that the revocation court

imposed an “unduly harsh penalty” in recommitting him for the balance of his

sentence and conditioning parole on his payment of restitution, as Appellant

asserts that he only committed technical violations of his parole. Appellant’s

Brief, at 4.     In support of this appeal, Appellant characterizes his parole

revocation as a probation revocation governed by 42 Pa.C.S. § 9771 and

attempts to argue that the revocation court abused its discretion in imposing

a new “sentence.” Appellant’s Brief, at 16.

      However, Appellant fails to acknowledge this Court’s precedent

distinguishing probation and parole revocation:

      Unlike a probation revocation, a parole revocation does not
      involve the imposition of a new sentence. Commonwealth v.
      Mitchell, 429 Pa.Super. 435, 632 A.2d 934, 936 (1993). Indeed,
      there is no authority for a parole-revocation court to impose a new
      penalty. Id. Rather, the only option for a court that decides to
      revoke parole is to recommit the defendant to serve the already-
      imposed, original sentence. Id. At some point thereafter, the
      defendant may again be paroled. Id.

               [FN6: Plainly, we are speaking of cases where the
               authority to grant and revoke parole is in the hands of
               the original sentencing court. Such cases occur when
               the maximum term of the original sentence involves
               incarceration     of    less     than    two     years.
               Commonwealth v. Tilghman, 438 Pa.Super. 313,
               652 A.2d 390, 391 (1995); 61 P.S. § 331.26. When
               the sentence actually imposed on a defendant
               includes a maximum term of two years or more, the
               authority to parole rests not with the sentencing court
               but with the Pennsylvania Board of Probation and

                                        -7-
J-A25030-17


            Parole. Tilghman, 652 A.2d at 391; 61 P.S. §§
            331.17, 331.21.]

                                  ***
      Following parole revocation and recommitment, the proper issue
      on appeal is whether the revocation court erred, as a matter of
      law, in deciding to revoke parole and, therefore, to recommit the
      defendant to confinement.         Mitchell, 632 A.2d at 936.
      Accordingly, an appeal of a parole revocation is not an appeal of
      the discretionary aspects of sentence. Id.

             As such, a defendant appealing recommitment cannot
      contend, for example, that the sentence is harsh and excessive.
      [Commonwealth v.] Galletta, 864 A.2d [532,] 539 [(Pa.Super.
      2004)]. Such a claim might implicate discretionary sentencing but
      it is improper in a parole-revocation appeal. Id. Similarly, it is
      inappropriate for a parole-revocation appellant to challenge the
      sentence by arguing that the court failed to consider mitigating
      factors or failed to place reasons for sentence on the record.
      Commonwealth v. Shimonvich, 858 A.2d 132, 135 (Pa.Super.
      2004). Challenges of those types again implicate the discretionary
      aspects of the underlying sentence, not the legal propriety of
      revoking parole. Id.

Kalichak, 943 A.2d at 290–91.

      Appellant’s attempt to appeal his recommitment as an “unduly harsh

penalty” is a challenge to the discretionary aspects of sentence. As stated

above, such a challenge is improper in the appeal of the revocation of

Appellant’s parole and is wholly frivolous.

      To the extent that Appellant’s arguments can be characterized as a

challenge to the propriety of the lower court’s exercise of discretion in revoking

Appellant’s parole and recommitting him to the balance of his sentence with

conditions imposed for parole, this claim is also meritless. As noted above,

Appellant’s continued drug use and his failure to pay restitution were sufficient

grounds to revoke Appellant’s parole and recommit him to the balance of his

                                      -8-
J-A25030-17



sentence.     See Mitchell, supra.        Appellant’s course of conduct that

warranted three separate parole violation hearings demonstrated his complete

disregard for the court’s authority. It was reasonable for the lower court to

find that recommitment was in order as parole was not a “viable means of

rehabilitating [Appellant] and deterring future antisocial conduct.” Kalichak,

943 A.2d at 290–91.

      Moreover, while Appellant argues that the lower court improperly

conditioned his parole on his payment of restitution in full, the lower court had

the authority to recommit Appellant to serve the entire balance of his without

setting conditions that would allow Appellant to seek parole.                See

Commonwealth v. Stark, 698 A.2d 1327, 1333 (Pa.Super. 1997) (clarifying

that “in Pennsylvania, there is no constitutional or inherent right of a convicted

person to be conditionally released prior to the expiration of a valid

sentence”). Accordingly, we conclude that the lower court did not abuse its

discretion in revoking Appellant’s parole and recommitting him to serve the

balance of his original sentence.

     Judgment of sentence affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/25/2017


                                      -9-